IN THE SUPREME COURT OF THE STATE OF NEVADA

 

IN THE MATTER OF: E. S., A CHILD. No. 82614

THE STATE OF NEVADA, Fl i. E D :
Appellant,

oP AUG 14 2022

E. S., A CHILD, ELIZABETH A. BROWN

 

CLERK OF SUPREME CO:
Respondent. oo ae
DEPUTY CLERK

ORDER OF REVERSAL AND REMAND

This is an appeal from a district court order granting a pretrial
motion to suppress evidence. Fifth Judicial District Court, Nye County;
Robert W. Lane, Judge.

E.S., a minor, was charged with sexual assault against his ex-
girlfriend, also a minor. Nye County Sheriffs Office detectives interviewed
E.S. at the high school he attended but did not notify the principal or E.S.’s
parents prior to doing so. They advised E.S. of his Miranda rights and that
he had the right to have a parent present, and E.S. chose to speak to
detectives without counsel or his parents present. E.S. moved to suppress
the statements made to detectives, and the district court granted the
motion, with the sole basis being that detectives failed to follow the policy
of the Nye County Sheriff's Office, which required that detectives notify the
school principal of the interview. The State appeals.!

On an appeal from an order granting a motion to suppress, this
court reviews findings of fact for clear error, but if the legal consequences of
those facts involve questions of law they are reviewed de novo. | State v.
Lloyd, 129 Nev. 739, 743, 312 P.3d 467, 469 (2013). When reviewing for

clear error, this court “ask[s] whether, ‘on the entire evidence,’ [it] is ‘left

 

1We recount facts only as necessary for our disposition.

Supreme Court
OF
Nevaba

(O) ITA GRD ae a

 

 
with the definite and firm conviction that a mistake has been committed.”
Easley v. Cromartie, 532 U.S. 234, 242 (2001) (quoting United States v. U.S.
Gypsum Co., 333 U.S. 364, 395 (1948)). “[IJnvoluntary statements should
be suppressed as well as incriminating statements made by a suspect under
custodial interrogation unless Miranda warnings have been given or other
procedural safeguards have been followed.” Somee v. State, 124 Nev. 434,
444, 187 P.3d 152, 159 (2008).

The record supports the district court’s finding that the sheriffs
office detectives failed to follow the governing internal policies and
procedures. As for the legal question of whether a violation of a sheriffs
office’s policy can serve as the sole basis for granting a motion to suppress,
we conclude that the district court erred.

The ultimate purpose of the Nye County Sheriff's Office policy
cited in this case is to enable the principal to inform the student’s parents.
This preserves the parents’ statutory right to be informed. See NRS
62C.010(2) (stating that when a child is taken into custody “[t]he officer
shall, without undue delay, attempt to notify, if known, the parent or
guardian of the child.”). In Ford v. State, 122 Nev. 796, 802, 138 P.3d 500,
504 (2006), we concluded the following:

NRS 62C.010 does not impose a duty on law
enforcement to notify a juvenile’s parents as a
condition to obtaining a voluntary statement from
the juvenile, regardless of the nature of the crime
being investigated. Rather, that statute serves
only to notify parents that their child is in the
custody of the police, and it offers no remedy when
police fail to do so.

We further noted that whether parents have been notified does not impact
whether the police may interview juvenile suspects, but only has “limited
bearing on whether a juvenile’s statement is voluntary.” Id. at 803, 138

Supreme Court P.3d at 505. Therefore, because the ultimate goal of this Nye County

OF
Nevapa

(0) 1997A ae

2

 

 
Sheriff's Office policy is parental notification, and parental notification is
simply a factor to consider when determining the voluntariness of the
statements made, not a definitive basis upon which to determine whether
the minor’s statements should be suppressed, E.S.’s statements could not
be suppressed for this reason alone.? Therefore, we reverse the district
court’s order and remand this case for further proceedings so the district
court may conduct the full factual and legal inquiry that it did not reach
when it instead decided this case only on the policy violation issue.®
Accordingly, we

ORDER the judgment of the district court REVERSED AND
REMAND this matter to the district court for proceedings consistent with

this order.

—phewce 5

ardesty

Stiglich

 

 

Herndon

 

2The Sixth Circuit Court of Appeals has addressed this issue and
concluded that “[a] violation by the government of its internal operating
procedures, on its own, does not create a basis for suppressing
[statements].” United States v. Luck, 852 F.3d 615, 623 (6th Cir. 2017)
(second alteration in original) (internal quotation marks omitted).

3To the extent the parties’ additional arguments are not addressed
herein, we have reviewed those arguments and we conclude they do not
warrant a different result.

Supreme Court
OF
Nevapa

(OQ) 1987 aS

3

 

 
ce: Hon. Robert W. Lane, District Judge
Attorney General/Carson City
Nye County District Attorney
Morton Law, PLLC
Nye County Clerk

SupREME Court
oF
NeEvaADA

(Oy 19474 ono